

116 HR 4147 IH: Whistleblower Expansion Act of 2019
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4147IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mr. Connolly (for himself, Mr. Meadows, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 4712 of title 41, United States Code, to clarify the inclusion of subcontractors
			 and subgrantees for whistleblower protection.
	
 1.Short titleThis Act may be cited as the Whistleblower Expansion Act of 2019. 2.Clarification of whistleblower protection for subcontractors and subgrantees (a)AmendmentsSection 4712 of title 41, United States Code, is amended—
 (1)in subsection (a), by striking or grantee each place it appears and inserting grantee, or subgrantee; (2)in subsection (b)(1), by striking contractor or grantee and inserting contractor, subcontractor, grantee, or subgrantee;
 (3)in subsection (c), by striking contractor or grantee each place it appears and inserting contractor, subcontractor, grantee, or subgrantee; (4)in subsection (d), by striking subcontractors, and grantees and inserting subcontractors (at any tier), grantees, and subgrantees (at any tier);
 (5)in subsection (f), by striking or grantee each place it appears and inserting grantee, or subgrantee; (6)by inserting (at any tier) after subcontractor; and
 (7)by inserting (at any tier) after subgrantee. (b)Effective dateThe amendments made by this Act shall apply as though enacted with Public Law 114–261 on December 14, 2016.
			